DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination. 
Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 10-12 and 14-16, 19-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) and Court of Appeals for the Federal Circuit (University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process of diagnosis (method in claims 10-12) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. 

Here the law of nature refers to the (1) measuring natural molecules from a subject, i.e. quantifying cancer biomarkers in samples, and (2) correlating the levels for cancer diagnosis or prognosis. Therefore, the natural relationship is the biomarker(s) correlating with a “condition” under judicial exception.  (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. There is no extra step or procedure in claims 10-12.

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, comparing and administering are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional dot blot with normalizing results (See below). These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


With regard to claim 14-16 and 19-20, the claims direct to a reference database. 
According to Eligibility Step 1, the answer is yes because it is a product (e.g. machine).  


With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim directs to merely a series of data gathering steps that collect a necessary input for the calculations of the biomarkers.

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No. The reference database is equivalent to “apply to” with the judicial exception, or mere instructions to implement an abstract idea on a conventional computer, or merely uses a computer as a tool to perform an abstract idea, i.e. data gathering and storing. 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant reference database can be considered a well-understood, routine, conventional computer in the field and add insignificant extra-solution activity to the judicial exception.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10788484. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 10788484 also recites quantifying biomarkers in the formalin-fixed paraffin embedded tissue sample (FFPE) by extracting biomarkers from the samples followed by dot-blot analysis and normalizing by protein weight.  Moreover, with regard to the reference database, although patent 10788484 does not explicitly recite this, nevertheless it would have been prima facie obvious to one ordinary skill in the field to use computer for analyzing and storing the data from the results. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1 and 14, the term “normalized by the protein weight” is confusing and not clear.
First, the term lacks antecedent basis. Since the claim refers to a singular marker (claim 1) and a marker, this might refer to the protein weight of the marker. If so, then it is not clear whether this protein weight is the singular marker weight in the sample or the molecular weight of the marker.  Note, both the parent case 16/022,259 and the current application are not clear on this. Both applications do not provide definition and working examples for the “protein weight”. In fact, both applications merely mention “sample weight” in the specification (see section 0022 and 0048). 


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for total protein weight or sample weight, does not reasonably provide enablement for the protein weight of the biomarker.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.

The current application is in the field of immunology, particularly analyzing biomarkers by dot-blot in tissue sample (formalin-fixed paraffin-embedded tissue; FFPE). The state of the prior art in this field is well-known and commonly practiced by the dot-blot assay. The unpredictability is somehow higher than mere computer simulation because unstable and tertiary structure of biological tissue samples. Thus actual performance or experimentation is needed for corroboration. The skilled person needs to have knowledge of biochemistry, physiology and pathology. 

The issue for the scope of enablement is the term “protein weight”.  It is not clear whether this refers to the weight of the marker in the sample or the molecular weight of the marker. It is unlikely based on the molecular weight of the marker because it defeats the purpose of “normalization” based on the SAME molecular weight of the marker for EACH performance, whether at the different time or different places (i.e. different laboratory). The same results will be anticipated based on the same molecular weight (emphasis added).  

Turning to the first possibility, i.e. the protein weight of the marker in the tissue sample, the Office has concerns for the availability of the feasible technology for accomplishing this measurement. 
First, as has been discussed above that the specifications of both the parent and the current application, applicant merely discusses “sample weight” in the specification. No portion applicant mentions about “protein weight” or discusses this term or gives definition thereof in the specification. Moreover, no working examples show how one ordinary skill in the art can determine this protein weight of marker in a tissue sample. The conventional prior art in the field for normalization usually uses (1) sample weight, for example Chubinskaya (US 20020192679; see section 0071), Florea (US 20220193262; see section 0105), Baker (US 20190112611; see section 0013) or Hsieh (US 20100267061; see section 0060); (2) total protein level, for example Chubinskaya (US 20020192679; see section 0071), Florea (US 20220193262; see section 0105), or Hsieh (US 20100267061; see section 0060); (3) housekeep gene protein level or its own level of expression, for example Florea (US 20220193262; see section 0105), Tian “Quantitative dot blot analysis (QDB), a versatile high throughput immunoblot method”  (Oncotarget  2017 8:07236; parent case reference (4) mathematical incorporation of different values obtained during the process, including dilution and median effective relative protein expression level (See Troncale  “NormaCurve: A SuperCurve-Based Method That Simultaneously Quantifies and Normalizes Reverse Phase Protein Array Data”  PLoS One 2012 Vol. 7, e38686; see Abstract; page e38689)(Note, reverse phase protein assay is also a dot-blot assay).

Normalizing the experimental data has been well-known and commonly practiced in the field to reduce the inter-individual or inter-laboratory differences. As has been discussed above, the prior arts in the field teaches using, total protein weight, total tissue sample weight, housekeep gene protein level, or incorporation different processes reflecting in a mathematical model, to minimize the unnecessary inter-differences of results for better assessment. However, the Office is concerned the available technology in determining the “protein weight” of the marker in a sample, not the level of expression. Moreover, assuming one artisan can determine the amount of protein weight of the marker, would the total tissue sample weight is still needed for normalizing? Otherwise the same inter-differences would be inevitable encountered because no fair denominator (tissue weight) is used. For instance, suppose 0.01 µg of marker A is detected in a 0.5 mg tissue sample, it would be expected more marker A be detected in 2 mg of tissue sample. If not calibrated (or normalized) by tissue weight, the comparison will not be fair given varied amounts in tissue samples.  Given lack of detailed discussion (no mention in the specification) and no working example, one ordinary skill would not have clear guidance or instruction as to determine the protein weight of a biomarker in a tissue sample. Applicant is welcome to provide evidence and/or feasible technique to overcome this rejection.   

5.	The following references are considered pertinent for the current invention.

Guo “An efficient procedure for protein extraction from formalin-fixed, paraffin-embedded tissues for reverse phase protein arrays”  (Proteome Science 2012  10:56)

Hillarp “Local INR calibration of the Owren type prothrombin assay greatly improves the intra- and interlaboratory variation”  (Thromb Haemost  2004 91:300-7)

Sompuran  “Antibodies immunoreactive with formalin-fixed tissue antigens recognize linear protein epitopes”  (Am J Clin Pathol  2006 125: 82-90)

					Conclusion 
6.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678